Citation Nr: 0524533	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  00-02 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
the residuals of scarlet fever, to include glomerulonephritis 
claimed as a kidney disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida.  The record reflects that 
when the veteran was notified of the rating action, he 
submitted an appeal on three separate issues.  Those issues 
involved new and material evidence and the disabilities were 
bilateral hearing loss, glomerulonephritis (a kidney 
disorder), and the residuals of scarlet fever.  After the 
submission of the appeal, and after additional evidence was 
obtained by the RO, the RO reopened and granted the veteran's 
request for service connection for bilateral hearing loss.  
As such, this appeal is no longer before the Board for 
appellate consideration.  

In April 2004, the Board remanded the claim based on the fact 
that the veteran had requested a hearing before the Board and 
an RO hearing officer.  Because neither of those tasks had 
been accomplished, the claim was remanded for that purpose.  
It is noted that the issues listed were:

1.  Whether new and material evidence has 
been received to reopen the veteran's 
claim for entitlement to service 
connection for acute glomerulonephritis, 
claimed as a kidney disability.

2.  Whether new and material evidence has 
been received to reopen the veteran's 
claim for entitlement to service 
connection for the residuals of scarlet 
fever.

The veteran was contacted with respect to the hearing 
request.  After the veteran informed the VA that he still 
desired a hearing, and after such a hearing was scheduled, 
the veteran did not report for the requested hearing.  The 
veteran subsequently cancelled his request for a hearing, and 
the claim was returned to the Board.

A further review of the contentions proffered by the veteran 
indicates what the veteran was requesting is for his claim 
for entitlement to glomerulonephritis, as a residual of 
scarlet fever, be reopened.  He is not specifically asking 
that his claim involving unnamed disorders as residuals of 
scarlet fever be reopened.  As such, the issue has been 
rephrased and now appears on the title page of this action.  

As will be discussed below, the issue of service connection 
for residuals of scarlet fever, to include glomerulonephritis 
claimed as a kidney's disability will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
No action is required of the veteran until he is contacted by 
the AMC.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision. 

2.  Service connection for glomerulonephritis was denied by 
the agency of original jurisdiction in January 1963 on the 
basis that the medical evidence did not etiologically link a 
then current condition with a disorder the veteran was 
treated therefor while he was in service.  The veteran was 
notified of that decision and of his appellate rights in 
February 1063; however, he did not appeal that decision.   

3.  The evidence received subsequent to the January 1963 RO's 
decision includes an opinion that possibly links 
glomerulonephritis with a disability the veteran suffered 
from while in service.  It is not duplicative or cumulative, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.




CONCLUSIONS OF LAW

1.  The January 1963 rating decision denying entitlement to 
service connection for glomerulonephritis is final.  
38 U.S.C.A. § 4005(c) (West 1958 & Supp. 1962); 38 C.F.R. 
§ 3.104 (1956, Supp. 1962); currently 38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for 
glomerulonephritis as a residual of scarlet fever has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The Board observes that 
the VCAA left intact the requirement that a claimant must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2004).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Since 
the veteran's request to reopen his claim of entitlement to 
service connection for glomerulonephritis before the Board 
was filed before that date, the amended regulation does not 
apply in the instant case.  The Board has considered the 
provisions of the VCAA in its adjudication of the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection, and finds that there 
is no prejudice to the appellant in proceeding with this 
issue given the favorable nature of the Board's decision with 
regard to reopening his claim.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  Under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Second, 
if VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The veteran was denied entitlement to service connection for 
glomerulonephritis by a January 1963 rating decision.  The 
decision was based upon the veteran's service medical 
records, statements provided by the veteran, and private 
medical treatment records.  In that action, it was determined 
that the veteran suffered from acute pyelitis while he was in 
service.  The agency of original jurisdiction recognized the 
fact that a private physician was treating, or had treated, 
the veteran for a kidney condition (glomerulonephritis).  
Nevertheless, it was concluded that the evidence did not show 
that there was any type of relationship with the veteran's 
current kidney disorder and his military service or to any 
condition the veteran may have suffered therefrom while he 
was in service.  

The veteran was notified of that decision in February 1963; 
however, he did not appeal the RO's decision.  Hence, that 
decision became final.  38 U.S.C.A. § 4005(c) (West 1958 & 
Supp. 1962); 38 C.F.R. § 3.104 (1956, Supp. 1962); currently 
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  

In order to reopen the claim, the veteran must submit new and 
material evidence.  Such evidence would have to tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for the previous denial.  Thus, in this 
case, to be new and material the evidence would need to be 
probative of the question of whether the veteran's current 
kidney disorder (glomerulonephritis) was related to the 
veteran's military service or to an illness the veteran 
suffered therefrom while he was in service.

The veteran has submitted numerous written statements.  Also 
included in the claims folder are VA and private medical 
records.  The Board notes that there is one particular 
medical document provided by the veteran's private physician 
that appears to support the veteran's contentions.  
Specifically, in written correspondence dated in June 2000, 
D. P. DiVincenzo. M.D., opines that it was possible that the 
veteran's glomerulonephritis was a complication of scarlet 
fever, and that the scarlet fever was suffered therefrom 
while the veteran was in service.  

The opinion provided by Dr. DiVincenzo is new evidence.  It 
was not of record in 1963.  This opinion means that there is 
a possibility that the veteran's kidney disorder possibly was 
caused by a disease that the veteran suffered therefrom while 
he was on active duty.  This evidence is so significant that, 
while not dispositive, it must be considered in order to 
decide his claim fairly.  Accordingly, the Board concludes 
that the appellant has submitted evidence that is new and 
material, and the claim for service connection is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2004).  
Hence, the claim will be remanded for the purpose of 
obtaining a medical determination concerning the etiology of 
the appellant's current disability.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for the residuals 
of scarlet fever, to include glomerulonephritis claimed as a 
kidney disorder.  To this extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for 
the residuals of scarlet fever, to include glomerulonephritis 
claimed as a kidney disorder, the VA has a duty to obtain a 
medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  In this 
instance, a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one should be accomplished in regards to the 
appellant's claim for service connection.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO should schedule the appellant 
for a genitourinary examination.  The 
purpose of this examination is to 
determine whether the veteran now suffers 
from a kidney disorder, to include 
glomerulonephritis, and if so, whether 
this disorder is a residual or was caused 
by an illness (scarlet fever) that the 
veteran suffered from while he was in 
service.  The examiner should be given a 
copy of this remand and the appellant's 
entire claims folder.  The examiner 
should be requested to review the 
appellant's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing before completion of the 
report.  

The examiner should express an opinion as 
to whether the appellant now suffers from 
glomerulonephritis or any other kidney 
disorder, and if he does, the examiner 
should also opine as to whether the 
disability is at least as likely as not 
related to the appellant's military 
service or any incidents therein to 
include being a residual of scarlet 
fever.  The examiner is directed to 
review the June 12, 2000, opinion 
proffered by Dr. D. P. DiVincenzo, which 
stated that the veteran's 
glomerulonephritis was related to or 
caused by the veteran's scarlet fever.  
The examiner should provide an opinion as 
to whether he/she agrees with the 
assessment of Dr. DiVincenzo, and if 
he/she does not agree, a detailed 
explanation should be provided.  If these 
matters cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished before 
completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review. 

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


